In Equity. — Judgment had been obtained in North Carolina against the plaintiff, upon which suit was brought in this State, and judgment recovered, to enjoin which this bill was filed, and to this bill it was demurred, —
1st. Because a judgment in another State cannot be examined here.
2d. Admitting that it can, under the circumstances of this case the Court will not do it.
WHITESIDE, in support of the demurrer. — As to the first, that the plaintiff in this court had his remedy at law, were cited 3 Atk. 223, 224; 1 Bro. Ch. C. 305; 3 Atk. 740; 2 P. W. 424-427. By the Constitution of the United States, art. 6, full faith and credit shall be given to the records and judicial proceedings of other States. Swifts' ed. Laws U. S. vol. 1, pp. 15, 16. The act of Congress which prescribes the method of authenticating the records of other States, in 1 vol. Laws U. S. 115, after directing the manner of authenticating the records and judicial proceedings of other States, prescribes the effect of such authentication. On this act of Congress, Wilson, Associate Judge of the Supreme Court of the United States in the case of Armstrong v.
Carson's Executors, 2 Dall. 302, under the plea of nil debet, in an action brought in the Circuit Court of Pennsylvania, upon a judgment recovered in the State of New Jersey, says that Such plea is bad, and that the record of the judgment shall have the same force and *Page 267 
effect, as in the court from which it was brought. That in the courts of New Jersey no such plea could be sustained, and therefore it could not in that court. This clearly demonstrates that a judgment of another of the United States cannot be examined here, and is conclusive upon the first point.
WHITESIDE also argued upon the other ground.
CAMPBELL and DICKINSON, e contra. — The Constitution only meant to describe the degree of authenticity which should be attached to the records and judicial proceedings of other States, when authenticated in the manner prescribed. There is a marked difference between this case and that of Jackson and Evans in the Federal Court for West Tennessee. That was a judgment from Pennsylvania, where they had no court of equity. In North Carolina, from whence this judgment came, there is one. The federal courts do not act in personam, but this court does. 1 Fonb. 27, 89. The bill shows that the plaintiff could not obtain a new trial in North Carolina on account of sickness, which prevented one of the defendants from being there, as they lived in this State. The defendant should have pleaded and not demurred. The bill charges fraud, and that must be answered; a judgment in North Carolina may be examined there, so it may here, agreeably to the opinion of Wilson. 2 Dall. 303.
The authorities cited on the part of the plaintiff were, 2 P. W. 74; 3 Atk. 626, 627; 586-589; Mitford, 204, 205; 1 Hayw. 369, 370; 5 East, 474.
WHITESIDE, in reply. — A demurrer admits the whole bill, but not so of a plea. "When a plaintiff at law acts fairly, no matter what accident happens to the defendant", he cannot obtain relief here.
There can be no doubt that the judgment of another State can be examined here whenever the party in whose name it was obtained applies to our courts to have it effectuated. The Court here cannot act blindfolded, nor was it ever intended by the act of Congress that they should. *Page 268 
The case in Dallas was decided in haste, and without examination of the act; the legislature only designed to say that the record of another State certified in the manner prescribed as a record should be received here, and to this effect are the decisions of the supreme courts of New York and Pennsylvania, where, after full discussion and consideration, they admitted the plea of nil debet, contrary to the opinion of Wilson, J. It were absurd to suppose that the act of Congress was designed to prescribe the manner of executing judgments of other States; it would be such a derogation from the sovereignty of States as could not have been intended so long as it were necessary to have recourse to their courts for the execution of judgments obtained in other States.
According to the opinion in Dallas, a judgment from another State should have the same effect, and be in the same situation here as in the State in which it was rendered. Upon that principle it were useless to bring suit upon it at all; for execution might issue upon it where it was obtained; this is not pretended. The true rule seems to be, that as matter of evidence we are bound by the Constitution and act of Congress to consider it a record of the judgment, being authenticated as the act prescribes; but the manner of effectuating or obtaining execution of the judgment is left to the laws of the State where suit is brought upon it.
It has been determined by our courts that a judgment of another of the United States is not to be considered in the same view as a judgment of a foreign country, and that the plea of nil debet will not lie as it would to a foreign judgment; agreeably to the English authorities. Hence it results that our courts seem disposed to consider the judgment of another State in the same point of view with a judgment of our own under similar circumstances. If an action of debt should be brought upon one of our own judgments an injunction in equity lies. So it is with respect to judgments of other States; this is as far as the Court can go with respect to judgments under the municipal regulations of other States, consistent with the rights of sovereignty, *Page 269 
believed to exist in this State, and the nature of courts of justice.
In New York, where they have a court of chancery, they permit a judgment of another State to be contested under the plea of nil debet,
which is not allowing as high a character to judgments as we have done.
2 H. B. 409; Peake, 48, 70; Kaim's Pr. Eq. 408. n.; Mass. 401; Gd. Esp. N. P. pt. 2, vol. 1, 32; Vol. 2, 443; 1 Johns. 139; 1 Caines, 460; 3 Mass. 401; 2 Caines' C. E. 321; 2 Cr. 239; 1 Johns. 432; 5 Johns. 132; Hardin, 413; 1 Day, 7.
The second ground was examined, but as it did not involve any points of law a statement would be useless. The position taken by the defendants' counsel in the conclusion of his argument, that, if a plaintiff at law acts fairly, the defendant is never relieved here, is not admitted, but, under particular circumstances, relief certainly can be afforded.
CAMPBELL, J., absent.